United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Bloomington, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1256
Issued: September 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2007 appellant filed a timely appeal of a March 14, 2007 merit decision of
the Office of Workers’ Compensation Programs, finding that she did not sustain an injury in the
performance of duty on January 8, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction of the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury in the
performance of duty on January 8, 2007.
FACTUAL HISTORY
On January 16, 2007 appellant, then a 61-year-old lead clerk, filed a traumatic injury
claim alleging that on January 8, 2007 she hurt her lower back while walking through the dock
area at work. Her left foot became caught under plastic strapping on the floor and she fell on her
left knee and right hand. Appellant did not stop work.

By letter dated February 2, 2007, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It addressed the additional factual and medical evidence
she needed to submit.
In an undated statement, appellant further described the January 8, 2007 employment
incident, stating that she fell, landing on her left knee and right hand which hurt immediately.
An hour or so later, she noticed pain and discomfort in her left low back area. Appellant did not
believe that she needed immediate medical attention and continued to work. She experienced
discomfort and pain off and on and filed a traumatic injury claim a few days later. Appellant
tried to make an appointment with her physician but was advised that the earliest available
appointment was on February 6, 2007 because the physician was going to be out of the office.
She was further advised that if she experienced severe pain, then she should go to a hospital.
Appellant indicated that, since the pain was not great or continuous, she accepted the February 6,
2007 appointment.
In a February 6, 2007 medical report, Dr. Ann R. Stroink, an attending Board-certified
neurosurgeon, provided a history that appellant was two years’ postposterior lumbar interbody
fusion and she was doing well. A history of injury noted that she fell two weeks prior on her left
knee and, since that time, complained of low back and left buttock pain. Dr. Stroink stated that a
magnetic resonance imaging (MRI) scan was necessary due to persistent unexplained low back
pain that she could not relate to a hardware fracture at that time. She opined that appellant
sustained a traumatic injury.
On February 6, 2007 Dr. Ajeet Gordhan, a Board-certified radiologist, performed an MRI
scan of appellant’s lumbar spine. Dr. Gordhan found a posterior instrumented fusion at L3-4 that
was unchanged. He stated that there was no device fracture, migration or loosening.
Dr. Gordhan also found five percent anterolisthesis of L4 on L5 with concomitant diminution in
disc height at this level, a lumbar vertebrae that was normally aligned and of average height,
marked diminution in disc height with end plate sclerosis at L5-S1 and mild left scoliosis
centered at L2.
By decision dated March 14, 2007, the Office denied appellant’s claim on the grounds
that the evidence of record was insufficient to establish that she sustained an injury causally
related to the accepted January 8, 2007 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within applicable time limitation; that an injury was sustained while in the performance of
duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.2 These are the essential elements of each
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

2

and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
In order to meet her burden of proof to establish the fact that she sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that she actually
experienced the employment injury or exposure at the time, place and in the manner alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.7 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.8
ANALYSIS
The record supports that on January 8, 2007 appellant tripped at work when her left foot
became caught in plastic strapping on the floor. The Board finds, however, that the medical
evidence of record is insufficient to establish that the accepted employment incident caused a
low back condition.
In a February 6, 2007 report, Dr. Stroink noted a history of the January 8, 2007
employment incident. However, the physician did not explain the cause of appellant’s persistent
low back pain because she could not relate it to a hardware fracture at that time. She
recommended an MRI scan of the lumbar spine. Notwithstanding a definitive diagnosis,
Dr. Stroink opined that appellant sustained a traumatic injury. A physician’s mere diagnosis of
pain does not constitute a basis for payment of compensation.9 Dr. Stroink did not provide
medical rationale explaining how or why the January 8, 2007 incident was competent to cause or
3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 2.
4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
7

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

8

Charles E. Evans, 48 ECAB 692 (1997).

9

Robert Broome, 55 ECAB 339 (2004).

3

contribute to appellant’s preexisting low back condition. The Board finds that her report is
insufficient to establish appellant’s claim.
Dr. Gordhan’s February 6, 2007 MRI scan report did not address how appellant’s low
back symptoms were caused or aggravated by the accepted employment incident. The Board
finds that his report is insufficient to establish that appellant sustained a work-related back injury
on February 6, 2007.
Appellant did not submit sufficient medical evidence establishing the causal relationship
between her back condition and the accepted January 8, 2007 employment incident. The Board
finds that there is insufficient rationalized medical evidence of record to establish that appellant
sustained a back injury in the performance of duty on January 8, 2007. Therefore, she failed to
meet her burden of proof.
CONCLUSION
As appellant did not provide the necessary medical evidence to establish that she
sustained an injury caused by the January 8, 2007 employment incident, she has failed to meet
her burden of proof.
ORDER
IT IS HEREBY ORDERED THAT the March 14, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 18, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

